DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2016/0227578).
Regarding claims 1 and 4, Lee teaches a user terminal comprising: a reception section that, when an idle state is detected by listening in a radio base station, receives a transmission request signal addressed to each of one or more user terminals from the radio base station (see RTS 522 in Figure 5); a transmission section that transmits a response signal for the transmission request signal (see CTS 532, 542 in Figure 5); and a control section that controls reception of downlink data that is multiplexed and transmitted from the radio base station within a given duration after the listening in response to the response signal (see PDCCH 524 and PDSCH 526 in Figure 5).

Regarding claims 3 and 7, Lee teaches the transmission section transmits the response signal in a first frequency range in which the listening is requested before the transmission of the response signal, or a second frequency range in which the listening is not requested (“transmit LAA CTS to the eNB via unlicensed spectrum, but only if the unlicensed spectrum is idle” in [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Niwano (US Pub. 2014/0133414).
Regarding claim 5, Lee teaches the limitations in claim 4 as shown above.  Lee, however, does not teach the control section controls a priority of the items of downlink data multiplexed within the given duration based on an order of reception of the response signals.  Niwano teaches the control section controls a priority of the items of downlink data multiplexed within the given duration based on an order of reception of the response signals (“assigning the radio resources to the mobile stations in order that they have made request for permission to transmit packets” in [0163]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee to have the control section controls a priority of the items of downlink data multiplexed within the given . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Trainin et al. (US Pub. 2015/0282186).
Regarding claim 6, Lee teaches the limitations in claim 4 as shown above.  Lee, however, does not teach when the response signal from at least part of the user terminals is not received within a first duration from the transmission of the transmission request signals, the transmission section waits for reception of the response signal and transmits downlink data for at least part of the user terminals without performing listening, or waits for the reception of the response signal, performs the listening and transmits the downlink data, or transmits the downlink data without waiting for the reception of the response signal until a second duration passes.  Trainin teaches when the response signal from at least part of the user terminals is not received within a first duration from the transmission of the transmission request signals, the transmission section waits for reception of the response signal and transmits downlink data for at least part of the user terminals without performing listening, or waits for the reception of the response signal, performs the listening and transmits the downlink data, or transmits the downlink data without waiting for the reception of the response signal until a second duration passes [0074].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee to have when the response signal from at least part of the user terminals is not received within a first duration from the transmission of the transmission request signals, the transmission section waits for reception of the response signal and transmits downlink data for at least part of the user terminals without performing listening, or waits for the reception of the response signal, performs the listening and transmits the downlink data, or transmits the downlink data without waiting for the reception of the response signal until a second duration passes as taught by Trainin in order to handle the case when a response to the RTS is not received [0074]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Niwano and further in view of Trainin et al..
Regarding claim 8, Lee in view of Niwano teaches the limitations in claim 5 as shown above.  Lee in view of Niwano, however, does not teach when the response signal from at least part of the user terminals is not received within a first duration from the transmission of the transmission request signals, the transmission section waits for reception of the response signal and transmits downlink data for at least part of the user terminals without performing listening, or waits for the reception of the response signal, performs the listening and transmits the downlink data, or transmits the downlink data without waiting for the reception of the response signal until a second duration passes.  Trainin teaches when the response signal from at least part of the user terminals is not received within a first duration from the transmission of the transmission request signals, the transmission section waits for reception of the response signal and transmits downlink data for at least part of the user terminals without performing listening, or waits for the reception of the response signal, performs the listening and transmits the downlink data, or transmits the downlink data without waiting for the reception of the response signal until a second duration passes [0074].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee in view of Niwano to have when the response signal from at least part of the user terminals is not received within a first duration from the transmission of the transmission request signals, the transmission section waits for reception of the response signal and transmits downlink data for at least part of the user terminals without performing listening, or waits for the reception of the response signal, performs the listening and transmits the downlink data, or transmits the downlink data without waiting for the reception of the response signal until a second duration passes as taught by Trainin in order to handle the case when a response to the RTS is not received [0074]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414